Title: John Wayles Eppes to Thomas Jefferson, 6 July 1815
From: Eppes, John Wayles
To: Jefferson, Thomas


          Dear Sir  Mill Brook July 6. 1815.
          your letter from Poplar Forrest arrived here while I was absent on a trip to Eppington and Richmond. Any arrangement which you consider calculated to benefit Francis in the course of his education cannot fail to meet my approbation. I have only one fear that Francis amidst the amusements of Monticello will not have resolution enough to pursue steadily the course marked out for him—I had intended removing him from Lynchburg after the vacation so that you have only anticipated my own views by a few weeks—
          I shall send for him on the first of August the period at which I should have seen him if he had remained at Lynchburg—He may however return to Monticello after his visit and remain until he has perfected himself in the pronunciation of the French—I have myself experienced the inconvenience of a vicious pronunciation for although I read the language with perfect ease I have always been deterred from making any attempt to speak it—
          I finish today my wheat harvest—The quality of the grain in all the country around is excellent, and our prospects for corn superior to any thing I have before witnessed at this season of the year—
          Present me to all the family and accept yourself my best wishes.
          yours sincerelyJno: W: Eppes
        